IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20599
                         Summary Calendar
                        __________________


FIRST LAKE CORPORATION, substituted
for Federal Deposit Insurance Corporation,

                                     Plaintiff-Appellee,

versus

SALIH M. YILMAZ,

                                     Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. CA-H-94-1523
                       - - - - - - - - - -
                           May 14, 1996

Before KING, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Salih M. Yilmaz appeals the grant of summary judgment for

the plaintiff in an action to recover on a promissory note.

Yilmaz argues that his summary judgment evidence, the affidavit

of his accountant/business adviser, was proper evidence which

raised a question of material fact concerning whether the Federal

Deposit Insurance Corporation accelerated the promissory note,




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
which had the legal effect of beginning the running of

limitations.

     To establish his affirmative defense of the running of

limitations, and thus to defeat the FDIC's summary judgment

motion, Yilmaz had the burden to establish valid acceleration and

its necessary precondition, default.   Yilmaz relies on the

affidavit of Jordan Fruehauf, his accountant/business adviser.

Fruehauf attested that "Yilmaz made two or three payments on the

note after the FDIC was appointed as the liquidator, but ceased

payments thereafter and the note was in default.   The fact was

confirmed to [Fruehauf] by a representative of the FDIC."     The

affidavit fails to give the dates of the specific payments or the

dates for which payments were not made and it has no supporting

exhibits, such as business records or bank statements.    The FDIC

relies on the amended affidavit of Victor Black, the account

officer assigned by the FDIC to monitor Yilmaz' case.    Black's

affidavit attests to the facts that the note matured on May 5,

1988; that the last payment received on the note was dated August

1, 1988; that Yilmaz defaulted on the note on May 5, 1988; that

Yilmaz sent notification to the FDIC, through Fruehauf, on August

27, 1988 to the effect that no further payments would be made by

Yilmaz until the FDIC renegotiated the loan; and that formal

demand for the entire unpaid principal amount of the note and all

accrued interest was made to Yilmaz by the FDIC by letter dated

August 20, 1991.   Fruehauf's vague affidavit is not enough to




                                 2
create a fact issue about the maturity date of the note and the

date the statute of limitations commenced to run.

     Because Yilmaz failed to carry his summary judgment burden

in demonstrating a genuine dispute of material fact on his

affirmative defense of limitations, the district court's grant of

summary judgment is AFFIRMED.




                                3